Citation Nr: 0946747	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to alcoholism.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from St. Louis, Missouri, Regional Office 
(RO) rating decision dated February 2004.  

The appeal was remanded by the Board for additional 
evidentiary development in December 2006 and March 2009.  As 
will be discussed below, such development was completed, and 
the Veteran's claims file has been returned to the Board for 
appellate proceedings.  

The March 2009 Board decision also remanded the Veteran's 
claim of entitlement to a non-service connected pension for 
the purpose of providing the Veteran with a statement of the 
case (SOC) pertaining to that issue.  In April 2009, such an 
SOC was provided to the Veteran, however the Veteran did not 
perfect his appeal by filing a VA Form 9 or similar document.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Accordingly, that claim is not in appellate status.  


FINDING OF FACT

Hypertension was not diagnosed or shown during service; the 
first competent evidence of hypertension is dated many years 
after service and there is no competent evidence of a link 
between the current hypertension diagnosis and service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and may not be so presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
hypertension, to include as secondary to alcoholism.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

Stegall Considerations

As was alluded to in the Introduction, the Board remanded 
this case in December 2006 and March 2009.  

In essence, the December 2006 Board remand instructed the 
agency of original jurisdiction (AOJ) to obtain all records 
of the Veteran's treatment from both the Jefferson Barracks 
and John Cochran divisions of the St. Louis VAMC dated from 
his discharge from service in 1978 to January 2003, and from 
January 2003 to the present, including a search of all 
retired and archived records and ask the Veteran to complete 
a release authorizing VA to request his treatment records 
from Dr. S. N for any treatment received prior to 1995; any 
records identified were to be obtained to the extent 
possible.  The AOJ was then to readjudicate the claim.

In March 2007, the AMC requested all records of the Veteran's 
treatment from both the Jefferson Barracks and John Cochran 
divisions of the St. Louis VAMC dated from his discharge from 
service in 1978 to January 2003, and from January 2003 to the 
present, including a search of all retired and archived 
records.  In March 2007, those records were received an 
associated with the Veteran's claims file.  Additionally, the 
AMC received a completed release from the Veteran in December 
2007 pertaining to the private treatment records from Dr. 
S.N.  While the AMC contacted Dr. S.N. in December 2007 and 
July 2008 in an attempt to obtain these records, no response 
was received.  The claim was then readjudicated via a October 
2008 supplemental statements of the case (SSOC), and the 
Veteran's claim was returned to the Board.  

As noted above, the Veteran's claim was again remanded in 
March 2009.  In essence, the March 2009 Board remand 
instructed the agency of AOJ to schedule the Veteran for a VA 
examination for compensation purposes in order to determine 
the current nature, severity, and etiology of his chronic 
hypertension..  The examiner was to advance an opinion as to 
whether it is more likely than not (i.e., probability greater 
than 50 percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely than not (i.e., 
probability less than 50 percent) that the Veteran's chronic 
hypertension had its onset during active service; or 
otherwise originated during active service.  The AOJ was then 
to readjudicate the claim.

The Veteran presented for a VA examination in May 2009.  
However, the May 2009 VA examination report notes that the 
Veteran's claims file was not available for review, and thus, 
no medical nexus opinion could be made.  In July 2009, the 
Veteran's claims file was sent to the same examiner who 
performed the May 2009 VA examination.  After review of the 
claims file, the VA examiner provided a medical nexus 
opinion, as directed by the March 2009 Board remand.  The 
claim was then readjudicated via a October 2008 supplemental 
statements of the case (SSOC).  

Given the foregoing, the Board finds that the AMC has 
substantially complied with the duty to procure examination 
of the Veteran and the Board's development instructions in 
the December 2006 and March 2009 Board remands.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

 	Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

	Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated October 2, 2003 and March 12, 2007, including a request 
for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
October 2003 and March 2007 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The October 2003 and March 2007 letters further emphasized:  
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency." [Emphasis as 
in the original letter] 

The Board notes that the October 2003 and March 2007 letters 
specifically requested of the Veteran:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the Veteran's claimed hypertension.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The Veteran's claim of entitlement to 
service connection was denied based on elements (2), 
existence of a disability, and (3), connection between the 
Veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the Veteran's claim, elements (4) and (5) remain moot.  

Nonetheless, the Board notes that the Veteran received proper 
Dingess notice via the March 2007 VCAA letter.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

	Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, private treatment 
records, VA outpatient treatment records and provided him 
with a VA examination in May 2009 with an addendum in July 
2009.  

Concerning the May 2009 VA examination and its July 2009 
addendum, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  As noted above, the report of this 
examination reflects that the Veteran's claims file was 
unable to be reviewed, and consequently the examiner could 
not provide an opinion.  However, the July 2009 addendum 
reflects that the Veteran's claims file was provided and 
reviewed.  In the July 2009 addendum, the VA examiner notes 
that the Veteran's complete claims file was reviewed, to 
include the Veteran's service medical records, past medical 
history and his current complaints.  The VA examiner then 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examination is adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  


Secondary Service Connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran contends that his hypertension resulted from 
alcoholism which began in service.  Service connected 
compensation may not be awarded for disability due to 
"primary" alcohol abuse, including secondary disabilities 
that result from primary alcohol abuse.  Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001); see 38 U.S.C.A. § 1110 (West 
2002).  The only circumstance under which service connection 
may be awarded for an alcohol abuse disability is when it is 
shown that the disability arises secondarily from a service-
connected disability.  See Allen, supra.  

As noted above, the Board is precluded by law to award 
compensation resulting from a primary substance abuse 
disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(d); Allen, 
237, F.3d. 1368 (Fed. Cir. 2001).  Regardless of when the 
Veteran's alcoholism first began, the Board simply cannot 
award service connection for any disability that results from 
a voluntary alcohol abuse, rather than resulting from a 
service-connected, non-willful misconduct origin.

The medical evidence specifically establishes that the 
Veteran's alcohol abuse has attributed in part to his 
hypertension.  There is no medical evidence suggesting that 
this alcohol abuse is involuntary in nature and secondarily 
resulting from some disorder of non-willful misconduct 
origin.

Accordingly, the Board must deny the Veteran's claim of 
service connection for hypertension, as secondary to 
alcoholism as a matter of law.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.301(d); Allen, 237, F.3d. 1368 (Fed. Cir. 2001).

The Veteran's assertions of medical causation (i.e., that his 
hypertension is caused by his alcoholism) are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, VA's duty to assist attaches 
to the investigation of all possible in-service causes of a 
disability, including those unknown to the Veteran.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  
Thus, the matter of direct service connection for the 
hypertension is before the Board.  


Direct Service Connection 

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2009).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  

In addition to asserting that his hypertension resulted from 
alcohol abuse, the Veteran has averred that he has 
hypertension which originated or is due to his military 
service.  

The Veteran's service treatment records do not document any 
complaints, findings, or treatment for hypertension.  The 
Veteran's blood pressure was recorded as 138/76 at his 
September 1975 entrance examination and his September 1978 
separation examination reflects blood pressure readings of 
144/82 and 118/58.  The Veteran denied high/low blood 
pressure on reports of medical history forms prepared in 
conjunction with his entrance examination in September 1975 
and his September 1978 separation examination.  

Associated with the claims file are private treatment reports 
from Dr. S.N. dated from January 1995 through December 1999.  
The records indicate that the Veteran had a diagnosis of 
essential hypertension as early as September 1998.  The 
records do not include any opinions regarding the etiology of 
the Veteran's hypertension. 

The Veteran was afforded a VA examination in May 2009.  
Physical examination revealed that the Veteran's blood 
pressure readings were recorded as 140/86, 142/84, and 
142/78.  The examiner provided a diagnosis of chronic benign 
essential hypertension.  As noted above, the Veteran's claims 
file was not available for review at the May 2009 VA 
examination.  The Veteran's claims file was sent to the VA 
examiner for review.  In the July 2009 addendum to the May 
2009 VA examination, the VA examiner opined that the 
Veteran's chronic hypertension did not have its onset or 
otherwise originate during active service.  The examiner 
reported that the likely etiology of the Veteran's chronic 
hypertension was a combination of risk factors of alcohol 
abuse, tobacco abuse, African American race and positive 
family history of hypertension.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for 
hypertension.  

As noted, the Veteran's service treatment records did not 
document any findings related to hypertension.  Although the 
private treatment records associated with the claims file 
document a diagnosis of hypertension as early as September 
1998, the records do not contain a nexus opinion linking the 
Veteran's hypertension to service.  The only competent 
opinion of record, that of the May 2009 VA examiner, 
indicates that the Veteran's hypertension was not due to his 
service, and likely due to other, specifically-enumerated 
causes.  In the absence of any contrary competent evidence 
providing a link between the Veteran's hypertension and his 
military service, service connection is not warranted.  
Additionally, service connection is not warranted on a 
presumptive basis as the Veteran was not diagnosed with 
hypertension within one year of his discharge from service.  
38 C.F.R. § 3.307, 3.309.

With respect to the Veteran's lay assertions, the Board 
recognizes that he can attest to factual matters of which he 
had first-hand knowledge.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  See Espiritu, supra.  In this instance, the Board 
does not believe that hypertension is the type of disability 
that lends itself to lay observation, and the Veteran is not 
otherwise shown to be competent to offer an opinion linking 
his hypertension to his military service or to a service-
connected disability or to offer an opinion regarding in-
service onset of the disability.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

To the extent that the Veteran contends that he was diagnosed 
with hypertension during service and, in particular, at the 
time of his service separation examination, the Board finds 
such contention is not credible in light of the 
contemporaneous service treatment record and service 
separation examination report which do not contain such 
diagnosis.  

In short, there is no competent lay or medical evidence of 
hypertension during service and the preponderance of the 
medical evidence weighs against linking this disability to 
military service.  The evidence also does not establish that 
the disorder became manifest to a compensable degree within 
one year of the Veteran's separation from active duty.  
Consequently, the preponderance of the evidence is against 
the claim.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert supra; 38 C.F.R. §§ 3.102, 4.3 (2009).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to alcoholism is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


